By the Court,

Nelson, Ch. J.
I concur with the court below, that the recitals in this indenture clearly show that it was made and executed in contemplation of, and as an inducement to a future separation between the defendant *305and Ellenor, Ms wife, and ought not to be upheld. It recites, that the parties had, mutually, agreed with each other to live separate and apart during their natural lives; and that the husband had proposed and agreed that he would pay for her support and maintenance a certain weekly allowance, in pursuance of which arrangement the articles of separation were entered into.
Whatever may be our opinion in a case where a separation has actually taken place for good and sufficient cause, as recognized by the law of the land, in consequence of which, and as arising out of, and founded upon such a state and condition of the marital relations, articles of separation have been entered into by the husband for her maintenance on being relieved from all liability for her debts, we feel bound to say, that no such agreement can receive our sanction, which has for its immediate object such separation; an agreement made, and entered into in contemplation of, and with the express view of bringing it about.
To give validity to such post nuptial contracts, would be but holding out to the parties temptations to the voluntary repudiation of conjugal rights, and abandonment of marital duties—to encourage, in effect, a dissolution of the marriage contract.
Judgment affirmed.